Citation Nr: 0913316	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-30 503	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30% for a post-
traumatic stress disorder (PTSD) prior to August 2008.

2.  Entitlement to a rating in excess of 70% for PTSD since 
August 2008.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 2005 rating action that denied a 
rating in excess of 30% for PTSD, and a July 2006 rating 
action that denied a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).  

By decision of July 2008, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

By rating action of September 2008, the RO granted a T/R; 
this constitutes a full grant of the benefit sought on appeal 
with respect to that issue.  The RO also granted a 70% rating 
for PTSD from August 2008; the issues of ratings in excess of 
30% prior to August 2008 and 70% since August 2008 remain for 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to August 2008, the Veteran generally functioned 
satisfactorily, with normal routine behavior, self-care, and 
conversation, and his PTSD was manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as a 
depressed mood, anxiety, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.



3.  Since August 2008, the veteran's PTSD has not been 
manifested by total occupational and social impairment, due 
to such symptoms as grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives or his own occupation or name.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30% for PTSD prior 
to August 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for a rating in excess of 70% for PTSD since 
August 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007);           38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

For a higher compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

An April 2005 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, and notified them of the type of 
evidence required to establish entitlement to a higher rating 
(evidence showing that a disability had worsened).  A post-
rating March 2006 RO letter informed him that, if an increase 
in disability was found, a disability rating would be 
determined by applying relevant DCs which provided for a 
range in severity from 0% to 100%, based on the nature and 
symptoms of the condition, their severity and duration, and 
their impact upon employment.  That 2006 letter also provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to higher compensation - 
e.g., competent lay statements describing symptoms, medical 
records, employer statements, and other evidence showing a 
worsening of the disability.  Thereafter, the Veteran and his 
representative were afforded opportunities to respond.  Thus, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

Additionally, the April 2005 RO letter provided notice that 
the VA would make reasonable efforts to help the appellant 
get evidence necessary to support his claims, such as medical 
records (including private medical records), if he provided 
enough information, and, if needed, authorization, to obtain 
them, and further specified what records the VA had received; 
what records the VA was responsible for obtaining, to include 
Federal records; and the type of records that the VA would 
make reasonable efforts to get.  The Board thus finds that 
the 2005 and 2006 RO letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran both 
prior and subsequent to the initial July 2005 rating action 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing the full 38 U.S.C.A. § 5103(a) notice 
was not prejudicial to the Veteran because it did not affect 
the essential fairness of the adjudications, in that his 
claims were fully developed and readjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the Veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2005 and 
2006 RO notice letters, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated them on the 
basis of all the evidence of record in July 2006, February 
and May 2007 (as reflected in the Supplemental Statements of 
the Case (SSOCs), and by rating action of September 2008.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that the rating code information was furnished to 
the Veteran in the April 2006 SOC, and that this suffices for 
Dingess/Hartman.  The RO afforded him proper notice 
pertaining to the degree of disability and effective date 
information in the March 2006 letter. 
    
Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, including post-service VA and 
private medical records up to 2008.  The Veteran was afforded 
comprehensive VA psychiatric examinations in May 2005 and 
August and September 2008.  A copy of the June 2005 decision 
of the Social Security Administration (SSA) decision awarding 
the Veteran disability benefits, together with medical 
records underlying that determination, have been associated 
with the claims folder and considered in adjudicating these 
claims.  Significantly, the appellant has not identified, and 
the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence for 
consideration in connection with the matters on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran contends that his PTSD is more disabling than 
currently evaluated.

Under the applicable criteria of 38 C.F.R. § 4.130, DC 9411, 
a 30% rating is assigned for PTSD with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).

A 50% rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

Considering the evidence of record in light of the pertinent 
criteria, the Board finds that a schedular rating in excess 
of 30% was not warranted for the veteran's PTSD under the 
applicable rating criteria at any time prior to August 2008.    

On April 2004 VA outpatient psychiatric evaluation, the 
Veteran felt anxious at home; his son upset him, and he also 
reported problems at work.  There was no suicidal or 
homicidal ideation.  The diagnosis was PTSD with moderate 
work and social stressors, and a Global Assessment of 
Functioning (GAF) score of 50 was assigned.

September 2004 VA outpatient psychiatric examination showed 
good appetite, poor sleep, and depression at times.  There 
were no delusions, hallucinations, or suicidal or aggressive 
symptoms.  The Veteran was alert and oriented in 3 spheres, 
concentration was good, and a GAF score of 45 was assigned.

In an April 2005 statement, the veteran's wife described his 
problems with crowds of people, stress, moodiness, and 
isolation in the family situation.  She stated that she and 
the Veteran had a few friends who were willing to take him as 
he was.

On May 2005 psychological examination by C. H., M. E., the 
Veteran complained of intermittent sleep problems, dreams, 
flashbacks, problems being in confined spaces, and 
irritability when around people.  On mental status 
examination, the Veteran was adequately groomed and dressed, 
with good eye contact, and facial expression was alert.  
There were no problems with appearance and ability to care 
for personal needs.  Speech was spontaneous, coherent, 
relevant, and logical, but showed a tendency to ramble.  
Cooperation and speed of communication were good.  There were 
no signs of tangential thinking, flight of ideas, 
perseveration, delusions, or hallucinations.  Mood showed 
some evidence of nervousness, and he described some passive 
suicidal ideation.  The Veteran was oriented in 3 spheres, 
memory, judgment, and proverb interpretation were good, and 
he performed calculations well.  He lived in his own house 
with his wife, 2 sons, and granddaughter, paid his own bills, 
and cooked.  He helped with household chores, did grocery 
shopping, drove, and read the newspaper.  He enjoyed fishing 
with a friend and camping.  The diagnosis was delayed-onset 
PTSD, and a GAF score of 60 was assigned.

On May 2005 VA psychological examination, the Veteran 
complained of daily episodes of irritability and anxiety 
involving his wife and sons, becoming overly excited and 
nervous in crowds of people, disliking being in confined 
spaces, sleep disturbances, and bad dreams about war 
experiences a few times per month.  The examiner noted that 
he was aloof and asocial, and did not attend local or 
religious gatherings or belong to clubs.  He watched 
television.  On current examination, grooming, hygiene, and 
money management were within normal limits.  The Veteran was 
oriented in 3 spheres, and memory was retained.  
Concentration was reportedly affected by nervousness, for 
example, getting lost when nervous and driving a car.  There 
was no formal thought disorder, and communication skills were 
within normal limits.  There were no lapses in sustained 
focus because of intrusive memories, or brief dissociations 
from current surroundings.  No difficulties implied 
interferences in employment capacity or domestic social 
functioning from disruption of thought processes, although 
other areas of mental deficit disrupted both employment and 
domestic social capacities.  Thought content showed no 
significant suicidal or homicidal ideation and no delusions.  
Mood was irritable, with a congruent affect, and the Veteran 
acknowledged indifference and insensitivity toward other 
persons.  He was prone to panic attacks without agoraphobia, 
and he had disrupted sleep and startle reactions.  Insight 
and judgment were retained.  

The diagnosis was chronic PTSD, with diminished interest in 
significant activities, diminished capacity for emotional 
attachment and sensitivity, irritability, disrupted sleep, 
startle reactions, and concentration deficit, and a GAF score 
of 47 was assigned.  The examiner commented that poor stress 
tolerance and affect modulation and limited empathy with 
other persons compromised the veteran's ability to tolerate 
employment, but that he might perform part-time, menial 
employment below premorbid potential.  The quality of the 
veteran's personal and domestic life was noted to be fraught 
with discord and frustration because of his interpersonal 
intolerance and coldness and irritability.            

A May 2005 mental residual functional capacity assessment by 
J. M., Ph. D., indicated that the veteran's understanding, 
memory, sustained concentration and persistence, social 
interaction, and adaptation were no more than moderately 
limited, except that, with respect to social interaction, the 
ability to accept instructions and respond appropriately to 
criticism from supervisors was markedly limited.  The 
examiner commented that the Veteran claimed the ability to 
understand, remember, and carry out simple tasks and 
instructions, and the examiner felt that he could perform 
more effectively in an environment with limited social 
interactions.  

On late May 2005 VA outpatient psychiatric examination, the 
Veteran complained of irritability, insomnia, nightmares, 
flashbacks, and problems being in confined spaces.  The 
examiner commented that he was unable to sustain gainful 
employment and that he was unemployable for the foreseeable 
future.  On current examination, appetite was fair and sleep 
poor.  Mood and affect were abnormal.  There were no 
delusions, hallucinations, or suicidal or aggressive 
symptoms.  The Veteran was alert and oriented in 3 spheres, 
and concentration was good, and a GAF score of 39 was 
assigned on the basis of a problem list of many service-
connected and non-service-connected physical and mental 
disabilities including PTSD.

Of record is a June 2005 SSA disability determination which 
found the Veteran disabled from July 2004 due to non-service-
connected discogenic and degenerative disorders of the back, 
and osteoarthrosis and allied disorders; PTSD was not listed 
as a primary or secondary diagnosis causing disability.

On October 2005 VA outpatient psychiatric examination, the 
Veteran complained of inability to sleep, anxiety, 
nightmares, flashbacks, intrusive thoughts, depression, and 
problems with concentration and memory.  The examiner noted 
no suicidal or homicidal ideas or plans, acute anxiety, 
global insomnia, or ruminations.  On current examination, 
appetite was fair and sleep poor.  Mood and affect were 
abnormal.  There were no delusions, hallucinations, or 
suicidal or aggressive symptoms.  The Veteran was alert and 
oriented in 3 spheres, and concentration was good, and a GAF 
score of 38 was assigned on the basis of a problem list of 
many service-connected and non-service-connected physical and 
mental disabilities including PTSD.

On March 2006 VA outpatient psychiatric examination, the 
Veteran complained of irritability at home and poor sleep.  
The examiner noted no suicidal or homicidal ideas or plans, 
acute anxiety, global insomnia, or ruminations.  On current 
examination, appetite was good and sleep poor.  Mood and 
affect were abnormal.  There were no delusions, 
hallucinations, or suicidal or aggressive symptoms.  The 
Veteran was alert and oriented in 3 spheres, and 
concentration was good, and a GAF score of 38 was assigned on 
the basis of a problem list of many service-connected and 
non-service-connected physical and mental disabilities 
including PTSD.

In a June 2006 statement, the veteran's wife described his 
problems with alcohol, irritability, crowds of people, 
isolation, panic attacks, memory loss, decreased hygiene, and 
abusiveness in the family situation.

On August 2006 VA outpatient psychiatric examination, the 
Veteran complained of poor sleep, nightmares, flashbacks, 
depression, problems with concentration, isolation, and 
intrusive thoughts.  The examiner noted no suicidal or 
homicidal ideas or plans.  On current examination, appetite 
was fair and sleep poor.  Mood and affect were abnormal.  
There were no delusions, hallucinations, or suicidal or 
aggressive symptoms.  The Veteran was alert and oriented in 3 
spheres, and concentration was good, and a GAF score of 38 
was assigned on the basis of a problem list of many service-
connected and non-service-connected physical and mental 
disabilities including PTSD.

On February 2007 psychiatric examination by J. L., M.D., the 
physician noted that the Veteran was receiving SSA disability 
benefits that were related to arthritis and back disease.  On 
mental status examination, the Veteran was alert and 
cooperative, with an anxious affect.  Speech was normal, with 
no evidence of delusions or hallucinations.  There were 
significant PTSD symptoms including flashbacks, nightmares, 
and avoidance.  He was oriented, with a good fund of general 
knowledge, and intellect was intact.  The diagnosis was PTSD 
with secondary anxiety and depression, and a GAF score of 
less than 50 was assigned.

On March 2008 VA outpatient psychiatric examination, the 
Veteran complained of nightmares and flashbacks of lessened 
intensity.  The examiner noted intrusive thoughts, anxiety, 
tension, and a need to isolate, but no suicidal or homicidal 
ideas.  On current examination, appetite and sleep were fair.  
Mood and affect were abnormal.  There were no delusions, 
hallucinations, or suicidal or aggressive symptoms.  The 
Veteran was alert and oriented in 3 spheres, and 
concentration was good, and a GAF score of 40 was assigned on 
the basis of a problem list of many service-connected and 
non-service-connected disabilities including PTSD.

As documented above, the Board finds that the evidence from 
2004 to March 2008 did not indicate at least the level of 
psychiatric disability that would have warranted a schedular 
rating in excess of 30% at any time prior to August 2008 
under the applicable rating criteria, i.e., occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly-learned material); and impaired 
judgment and abstract thinking required for a 50% rating, or 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and inability to establish 
and maintain effective relationships required for a 70% 
rating.
  
Considering the evidence of record in light of the pertinent 
criteria, the Board also finds that a schedular rating in 
excess of 70% is not warranted for the veteran's PTSD under 
the applicable rating criteria since August 2008.    

On August 2008 VA psychiatric examination, the Veteran stated 
that he lived apart from his wife and family for 50% of the 
time at a cabin 200 miles from the family home.  On 
examination, the Veteran was clean-shaven and wore clean, 
neat clothes.  He had a strained, uncomfortable smile, and 
expressed discomfort being around people.  With respect to 
his daily activities, he stated that he cut the grass, 
performed general maintenance, cooked, and did his own 
laundry at his cabin.  He did not hunt often, and had not 
fished for some time.  He had one friend in the area with 
whom he sometimes fished, but he generally preferred to be 
alone.  Sleep was difficult, often sleeping only 2 to 3 hours 
at a time.  Although the Veteran complained of poor memory, 
the examiner noted that he was able to provide accurate 
information about basic details of his life, and that he had 
driven 200 miles to the examination, which indicated a good 
ability to organize spatially and remember a great many 
details and facts.  He performed simple calculations well, 
accurately, and quickly, and memory was at least adequate.  
Affect was generally negative.  There were no hallucinations 
or delusions.  The Veteran stated that he had suicidal 
ideation but no plan.  

The diagnosis was PTSD with irritability and social and 
personal withdrawal, and a GAF score of 44 was assigned.  The 
physician commented that, although the Veteran had difficulty 
adapting to stressful circumstances and in maintaining 
effective relationships, he was not disoriented to time or 
place, and did not have impairment in reality testing or 
ability to communicate.  He managed to communicate clearly, 
and his speech was not illogical, obscure, or irrelevant,  He 
did not have obsessional rituals that interfered with his 
routine activities, near-continuous panic, spatial 
disorientation, hallucinations, delusions, grossly 
inappropriate behavior, or irritability with violence or 
physical aggressiveness.  He was not in persistent danger of 
hurting himself or others, except himself through his 
drinking and smoking.  The doctor opined that the Veteran was 
unemployable due to a combination of his service-connected 
PTSD and non-service-connected alcohol dependence.               

On September 2008 VA psychiatric examination, the physician 
noted that the Veteran had not been compliant with a 
prescribed regimen of psychotropic medications and 
recommended group psychotherapy, and he took medications only 
when he felt he needed them.  He lived most of the time alone 
in a trailer in the country close to a lake, and only came to 
his residence in the city area from November to March to 
spend the winter and for appointments and business.  He 
stated that he did not get along well with his wife, but had 
acceptable relationships with his children and grandchildren.  
The Veteran described his daily activities as spending time 
at home, fishing and taking care of his property.  In the 
country, he also met a good friend and other patrons at a 
bakery, and engaged in conversation.  He reported sleeping 2 
to 4 hours per night, and might be awakened by nightmares or 
bad dreams of his Vietnam wartime experiences.  

On examination, the Veteran endorsed fleeting suicidal 
ideations, but never had a plan to harm himself or others.  
He denied obsessional rituals that interfered with routine 
activities, and did not have speech that was intermittently 
illogical, obscure, or irrelevant.  He stated that he was 
depressed and avoided social gatherings, and complained of 
frequent panic attacks and inability to be in an enclosed 
area.  He reported angry outbursts mainly at his wife, but 
denied physical harm or destroying property.  There was no 
spatial disorientation, but the Veteran reported easy 
distractibility, and that he became lost while driving and 
took wrong turns.  He stated that he had been failing to take 
care of his personal appearance and hygiene, bathing only 
once or twice per week.  He stated that he retired from work 
4 years ago because he became excited and nervous when 
interacting with the public.  He reported having 2 friends, 
but that his behavior had generally put a strain on his 
relations with his family; he admitted to indifference and 
insensitivity towards others.  No formal thought disorder was 
observed, and there were no lapses in concentration, 
hallucinations, or delusions.  The Veteran was hypervigilant 
and mood was anxious, with congruent affect, and his thinking 
tended to be concrete, but he was oriented to time and place, 
and he remembered the names of close relatives, his own 
occupation, and his own name.  He was cooperative and dressed 
appropriately, but he did not look clean, and he was 
unshaved.  Overall thought process was clear and coherent, 
and he experienced some tangentiality on occasion.  He 
endorsed concentration difficulties which were not evident on 
examination.  Insight and judgment were intact, and he was 
able to manage his affairs per VA standards.

The Veteran stated that panic attacks bothered him the most, 
which attacks were triggered by any stressful situation, such 
as being distracted and taking a wrong turn in a familiar 
area; this caused anxiety that he could not find the way out, 
and he felt trapped.  He also endorsed anhedonia, detachment 
from others, lack of energy, decreased and broken sleep, 
isolation in the house, irritability, and early retirement 
from his job because of difficulty dealing with people.  The 
diagnosis was chronic PTSD, and a GAF score of 47 was 
assigned.                 

As documented above, the Board finds that the evidence since 
August 2008 does not indicate at least the level of 
psychiatric disability that would warrant a 100% schedular 
rating at any time under the applicable rating criteria, 
i.e., total occupational and social impairment, due to such 
symptoms as grossly inappropriate behavior, persistent danger 
of hurting himself or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, and memory loss for names of close relatives or his 
own occupation or name.  In this regard, the Board notes that 
in August 2008 a VA physician specifically noted the Veteran 
did not have grossly inappropriate behavior, inability to 
perform activities of daily living, or significant memory 
loss, and he was not in persistent danger of hurting himself 
or others, except himself through his drinking and smoking.  
He remembered the names of close relatives, his own 
occupation, and his own name on September 2008 VA 
examination, and the physician noted that he had 2 friends 
with whom he socialized, and that he was able to manage his 
own affairs.       

The Board also notes that the Veteran has been assigned GAF 
scores ranging from 38 to 60, as reflected in VA and private 
clinical records and examination reports from 2004 to 2008.  
According to the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 31 and 40 are 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. a depressed man avoids friends, neglects family, and is 
unable to work).  GAF scores between 41 and 50 are indicative 
of serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, inability to keep a job).  GAF scores 
between 51 and 60 are indicative of moderate symptoms (e.g., 
a flat affect and circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., having few friends, having 
conflicts with peers or co-workers).  
  
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability.  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's service-connected disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R.    § 4.126(a).  In this case, the medical evidence of 
record fails to show that the veteran's service-connected 
PTSD symptoms include impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), severe obsessional rituals, frequent 
shoplifting, a flat affect, or circumstantial speech.  
Moreover, the Board notes that the GAF scores from 38 to 40 
in 2005, 2006, and 2008 were assigned on the basis of the 
veteran's combined service-connected and non-service-
connected physical and mental disorders, and were not solely 
attributable to PTSD.  In August 2008, a VA physician opined 
that previous GAF scores below 40 were inaccurate, because 
the Veteran did not show impairment in reality testing.

Additionally, the Board finds that there is no showing that, 
at any time during the rating periods under consideration, 
the veteran's PTSD has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The veteran's symptoms and 
clinical findings as documented in numerous medical reports 
from 2004 to 2008 do not objectively show that his PTSD 
markedly interferes with employment (i.e., beyond that 
contemplated in the assigned schedular ratings throughout the 
pertinent periods), or requires frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  In September 
2004, the Veteran stated that he would retire early from his 
job because of difficulties with work pressures.  On May 2005 
private examination, the Veteran was noted to have retired 
from his job of 27 years as an auto mechanic and service 
writer in September 2004 due to a combination of mental 
stress dealing with people, as well as physical problems.  On 
May 2005 VA examination, customers at the veteran's last job 
were reported to have complained that he was rude and 
uncaring, but current examination showed no difficulties that 
implied interferences in employment capacity from disruption 
of thought processes, although other areas of mental deficit 
disrupted employment capacities.  The examiner commented that 
poor stress tolerance and affect modulation and limited 
empathy with other persons compromised the veteran's ability 
to tolerate employment, but that he might perform part-time, 
menial employment below premorbid potential.  Although in 
October 2005 and August 2006 a VA physician stated that the 
Veteran was unable to function in a normal competitive work 
environment, this was due to many listed service-connected 
and non-service-connected physical and mental problems that 
compromised his functioning, and was not the result of his 
PTSD alone.  In August 2008, a VA physician opined that the 
Veteran was unemployable due to a combination of his service-
connected PTSD and non-service-connected alcohol dependence.  
The September 2008 VA examiner noted that the Veteran had not 
been psychiatrically hospitalized since last evaluated in 
2005.  The Board thus finds that schedular ratings are 
adequate in this case, and concludes that the criteria for 
invoking the procedures set forth in 38 C.F.R.            § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that ratings 
in excess of 30% prior to August 2008 and 70% since August 
2008 for PTSD are not warranted at any time during the rating 
periods under consideration, and the claims must thus be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30% for PTSD prior to August 2008 is 
denied.

A rating in excess of 70% for PTSD since August 2008 is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


